F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                         June 5, 2007
                              FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                         Clerk of Court

    V IN CEN T TO D D O CH O A ,

               Petitioner-A ppellant,

      v.                                                 No. 06-6189
                                                   (D.C. No. CIV-05-154-R)
    LEN O RA JO RD A N ,                                 (W .D. Okla.)

               Respondent-Appellee.



              OR DER DENY ING CERTIFICATE O F APPEALABILITY *


Before TA CH A, Chief Judge, KELLY and O’BRIEN, Circuit Judges.




           An Oklahoma jury convicted Vincent Todd Ochoa of first degree murder

and he was sentenced to life without parole. After exhausting his state remedies

on direct appeal and through post-conviction proceedings, he brought this

28 U .S.C . § 2254 petition for a writ of habeas corpus in federal district court. H e

now appeals the district court’s denial of his petition.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In order to proceed on appeal, M r. Ochoa requires a certificate of

appealability (COA). Id. § 2253(c). In support of his application for a COA, he

raises the follow ing issues:

      (1) the trial court admitted and/or failed to redact a videotaped police
      interrogation in violation of Petitioner’s Fifth and Fourteenth
      Amendment rights.
      (2) the trial court admitted prejudicial and inflammatory photographs
      in violation of Petitioner’s Sixth, Eighth, and Fourteenth Amendment
      rights.
      (3) the admission of other crimes evidence violated Petitioner’s Sixth
      and Fourteenth Amendment rights.
      (4) the admission of improper opinion testimony violated Petitioner’s
      Fourteenth Amendment rights;
      (5) appellate counsel was ineffective for failing to raise on direct
      appeal issues of ineffective assistance of trial counsel and failing to
      request an evidentiary hearing; and
      (6) cumulative error by trial counsel denied him the right to effective
      assistance of counsel and deprived him of a fundamentally fair trial.

Application for Cert. of Appealability, at 1A.

      W e may grant M r. Ochoa a COA only if he “has made a substantial

showing of the denial of a constitutional right.” Id. § 2253(c)(2). This standard

requires “a demonstration that . . . includes showing that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted).

      Upon careful consideration of M r. Ochoa’s application for COA, his brief

on appeal, the record, and the applicable law, we conclude, for substantially the

                                         -2-
same reasons stated in the district court’s order of M ay 24, 2006, and the

magistrate judge’s report and recommendation of M arch 31, 2006, that M r. Ochoa

has failed to demonstrate his entitlement to a COA under the applicable standards.

W e therefore DENY his application for a COA and DISM ISS this appeal.

M r. Ochoa’s motion to proceed in forma pauperis on appeal is granted. All other

pending motions are denied.



                                               Entered for the Court
                                               ELISABETH A. SHUM AKER, Clerk


                                               By:
                                                 Deputy Clerk




                                         -3-